ICJ_103_Diallo_GIN_COD_2007-05-24_JUD_01_PO_02_FR.txt. 625




OPINION INDIVIDUELLE DE M. LE JUGE AD HOC MAMPUYA



   Objet et cause du différend : ambiguïté et amalgame entre le mauvais traite-
ment d’un ressortissant guinéen et les créances de sociétés congolaises — Néces-
sité de percer « le cœur du différend » — Protection des droits de sociétés congo-
laises et protection d’un national par substitution aux sociétés — Exigence de
l’existence d’un différend interétatique et nouveauté de certaines réclamations et
défaut de notification — Inexistence de différend international pour une partie
de la requête dans l’espèce jugée — Identité et continuité dans le temps entre
l’objet des réclamations internes et des réclamations internationales — Diffé-
rence et discontinuité des réclamations dans la présente affaire — Droits
propres d’actionnaire — Les prétendus faits internationalement illicites
doivent avoir été dirigés directement contre les droits propres de l’actionnaire
en tant que tels — Epuisement des voies de recours internes et nouveauté des
réclamations.

   J’ai globalement voté avec la majorité de la Cour, notamment en
faveur du dispositif conclusif de l’arrêt qui déclare la requête de la Guinée
recevable mais seulement dans les limites claires indiquées par l’arrêt de
la Cour ; toutefois, j’ai maintenu mes formelles réserves dont j’ai fait état
à la Cour sur un certain nombre de points. J’aimerais expliquer ce vote
favorable au dispositif principal et surtout l’objet de mes réserves sur ces
autres aspects.
   La Cour elle-même le confirme dans son arrêt, la vérité est que l’affaire
a été présentée sous les plus mauvais auspices, l’objet de la requête for-
mulé d’une manière ambiguë, tandis que les Parties sont demeurées dans
une sorte de dialogue de sourds et ont eu tout au long de la procédure un
comportement contradictoire ; cela a amené la Cour à préciser plus d’une
fois qu’elle a été obligée d’adapter son raisonnement et sa démarche à la
manière dont les Parties avaient présenté les faits ainsi que leurs moyens
de droit. Il en a résulté un flottement qui a, à mon avis, lourdement
affecté le raisonnement mais aussi l’opinion de la Cour sur différents
points de fait et de droit rencontrés dans l’espèce.


                   1. LA PREMIÈRE EXCEPTION CONGOLAISE

              Qualité de la requête : ambiguïté et amalgame
   Aussi bien dans ses écritures qu’au cours des plaidoiries, la Guinée pré-
tend fonder son droit d’exercer la protection diplomatique sur deux
niveaux, celui des droits de la personne du ressortissant guinéen M. Diallo,
et celui de la protection de son ressortissant actionnaire au sein de socié-
tés congolaises. Mais le premier volet de l’action guinéenne est présenté

47

626             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


en un lien très intime avec l’objet du différend et de la requête tel que
l’interprète la Guinée devant la Cour, en rapport avec les mauvais trai-
tements qu’aurait subis son ressortissant de la part des autorités congo-
laises, tandis que la protection de l’actionnaire est envisagée par le
demandeur sur la base des « droits propres » d’actionnaire et sur celle,
particulière et directement liée aux créances de deux sociétés, de la subs-
titution de l’actionnaire à ces deux sociétés congolaises dont il serait
l’actionnaire principal.
   Je ne dois pas avoir réussi à faire adopter la thèse selon laquelle, tou-
tefois, ces trois statuts différents (droits individuels, droits d’actionnaire et
substitution) ont, à travers la protection des droits de deux sociétés, Afri-
com-Zaïre et Africontainers-Zaïre, un arrière-fond omniprésent qui, dans
la présentation des faits et dans les conclusions du demandeur, prend le
dessus sur les droits propres du ressortissant guinéen. Il me semblait que
la Cour dût procéder à un nécessaire éclairage sur l’objet réel du différend
qui lui était soumis, la confusion et l’amalgame constamment entretenus
par le demandeur dans toutes ses écritures comme dans ses plaidoiries
ayant couvert d’un voile et présenté dans des conditions de doute le véri-
table objet de l’instance, voguant continuellement entre le mauvais traite-
ment d’un ressortissant guinéen et les créances de sociétés congolaises.
Une telle démarche eût eu le mérite de vérifier et de dire que la requête
guinéenne portait sur un objet principal, les droits et les créances des deux
sociétés contrôlées par M. Diallo dont le sort aurait pu affecter les autres
objets, à vrai dire secondaires ou subsidiaires dans la démarche du deman-
deur lui-même. Ce constat m’a semblé important, car il est le seul à expli-
quer pourquoi la République démocratique du Congo (RDC) fonde sa
première exception préliminaire de défaut de qualité de la Guinée par le
fait que « sa requête » vise « essentiellement à obtenir la réparation pour
des dommages résultant de la violation de droits des sociétés qui ne pos-
sèdent pas sa nationalité », c’est-à-dire le non-paiement des créances dues
à ces deux sociétés de nationalité congolaise. Tout le malaise ressenti par
la Cour s’explique par ce passage continu de ces prétendues violations des
droits des sociétés à celles des droits de M. Diallo, tandis que le malen-
tendu et le flottement ont constamment persisté, en particulier dans le fait
qu’en relation avec l’exception de non-épuisement des recours internes les
deux Parties n’ont argumenté qu’à propos des voies de recours exercées
par les sociétés devant les juridictions congolaises.
   Certes, on ne peut contester à un Etat partie à un différend le droit de
modifier, même jusqu’au dépôt des dernières conclusions à l’issue de la
phase orale, la présentation qu’il fait du différend et de ses prétentions
auprès des juridictions afin de mieux soutenir sa cause.
   Mais dans le cas de la Guinée, nous avons deux requêtes, et tout au
long de la procédure le demandeur n’a cessé de passer de l’une à l’autre
ou encore d’en amalgamer le contenu. La première requête est, telle que
le Greffe de la Cour en a fait notification aux membres le 7 octobre 1998,
datée du 23 septembre 1998, référencée no 1794/MAE/DAJC/98, trans-
mise par une lettre du 21 août 1998 (no 1579/MAE/DAJC) qui a pour

48

627             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


objet « Requête au paiement contre le Gouvernement de la République
démocratique du Congo »
      « relative au paiement des créances dues à M. Ahmadou Sadio
      Diallo, un ressortissant guinéen installé depuis plus de trois décen-
      nies dans ce pays et qui, pour avoir réclamé le paiement de ses
      créances dues par l’Etat et des sociétés installées au Zaïre, a été
      emprisonné durant deux mois et quinze jours et expulsé du
      Congo en 1996 ».
La requête elle-même précise, quant à elle, en guise d’objet de la requête,
que le ressortissant guinéen était expulsé et
      « dépouillé par cette expulsion illégale et arbitraire de ses avoirs ban-
      caires, mobiliers et immobiliers, des retombées de ses entreprises
      ainsi que de ses nombreuses créances vis-à-vis de l’Etat lui-même et
      de nombreuses sociétés privées installées sur son territoire » (requête
      du 23 septembre 1998, p. 2 ; les italiques sont de moi) .

Suivaient, rattachées à la requête, des « notes préliminaires » exposant des
éléments de fait et de droit, ainsi qu’un jeu de pièces diverses (voir la lettre
d’accusé de réception et celle de transmission de documents du Greffe de la
Cour en date du 28 septembre). Dans ses conclusions présentées dans cette
requête, la Guinée demandait à la Cour de déclarer la recevabilité de la
requête et, quant au fond, d’ordonner à la RDC la présentation des excu-
ses officielles et publiques à la Guinée, de constater le caractère certain,
liquide et exigible des créances, de constater que « ces créances doivent être
endossées par l’Etat congolais », de condamner la RDC à verser des som-
mes d’argent représentant les préjudices financiers subis par M. Diallo, les
dommages-intérêts de 15 %, ainsi que les intérêts bancaires et moratoires
de 15 % (pour les sommes en dollars américains) et 26 % (pour les sommes
en zaïres, la monnaie nationale zaïroise alors en circulation).
   Pour fonder la recevabilité de cette requête, dans la deuxième partie de
ses « notes préliminaires » consacrée aux éléments de droit, la Guinée crut
suffisant de n’évoquer, en vertu de l’article 93, paragraphe 1, de la Charte
de l’Organisation des Nations Unies, que sa qualité de Membre des
Nations Unies et ipso facto partie au Statut de la Cour, ainsi que l’ar-
ticle 35 du Statut de la Cour qui stipule que « [l]a Cour est ouverte aux
Etats parties au présent Statut ». La Guinée n’ayant indiqué aucune base
de la compétence de la Cour en cette espèce, le greffier l’invita à « bien
vouloir [lui] faire savoir dans les meilleurs délais ce qu’il en est », confor-
mément au paragraphe 2 de l’article 38 du Règlement de la Cour (accusé
de réception du Greffe en date du 28 septembre 1998).
   Il n’était pas inutile, pour comprendre les confusions que je relève ici,
d’évoquer ces circonstances brouillées et emmêlées du dépôt de la requête
guinéenne. Le premier fait est qu’à ces dates la Guinée n’avait pas encore
souscrit la déclaration d’acceptation de la compétence de la Cour, la
RDC l’ayant fait, quant à elle, le 6 février 1989. Cela explique l’invitation

49

628             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


faite par le Greffe d’indiquer la base de la compétence de la Cour en
l’affaire dont elle était saisie. Mais cela explique aussi qu’au lieu d’indi-
quer cette base, alors inexistante, la Guinée dut déposer une autre requête
datée du 23 décembre 1998 (no 2290/MAE/CAB/98, lettre de transmis-
sion no 2289/MAE/CAB/98), non sans avoir pris soin de signer et de
déposer dans la précipitation, le 11 novembre 1998, la déclaration du
paragraphe 2 de l’article 36 du Statut de la Cour qui manquait en août et
septembre 1998.
   Nous avons, en cette requête du 23 décembre, une véritable « nouvelle
requête », même si la Cour n’avait autorisé aucun acte de procédure sur la
base de la requête irrégulière du 23 septembre, sans pourtant l’avoir reje-
tée. Cette dernière requête est vraiment « nouvelle », même si le mémoire
fait un amalgame révélateur, se référant à la requête introduite par la
lettre du 21 août et « reçue au Greffe de la Cour le 25 septembre suivant »,
parle d’une requête qui « a été régularisée le 28 décembre 1998 » (mémoire
de la Guinée, par. 1.3). Comme nous allons le voir, en fait, il ne s’était agi
que d’une régularisation. La requête du 23 décembre fait appel à d’autres
moyens de droit : elle a pour objet « Requête aux fins de protection diplo-
matique » ; elle précise l’objet du « différend », qui serait que M. Diallo
était « incarcéré », « spolié de ses importants investissements, entreprises
et avoirs mobiliers, immobiliers et bancaires » et puis « expulsé » alors
qu’il poursuivait le recouvrement d’importantes créances de ses entre-
prises. Cette nouvelle requête fournit une précision toute nouvelle, impor-
tante, selon laquelle la Guinée s’adresse à la Cour « après de vaines ten-
tatives de règlement amiable » ; cette précision est reprise dans le mémoire,
qui évoque « plusieurs démarches diplomatiques » tentées en vain « pour
obtenir du Zaïre, ... qu’il fasse droit aux demandes en réparation de
M. Diallo, injustement réduit à l’indigence la plus totale » (mémoire de la
Guinée, par. 1.2) ; elle se termine en concluant que la Guinée est fondée à
agir contre la RDC qui

      « a violé ... de grands principes du droit international : le principe du
      traitement des étrangers selon « le standard minimum de civilisa-
      tion », l’obligation de respect de la liberté et de la propriété des
      étrangers, la reconnaissance aux étrangers incriminés du droit à un
      jugement équitable et contradictoire rendu par une juridiction
      impartiale » (ibid.).
   Le problème n’est pas celui de l’irrégularité d’une requête unilatérale
dont la Cour n’a pas tenu compte parce que non fondée sur une déclara-
tion d’acceptation de la compétence de la Cour ni sur une quelconque
clause compromissoire, ni même, selon l’article 38, paragraphe 5 du
Règlement de la Cour, sur un consentement postérieur du défendeur.
D’autant plus que, notifiée dès le 28 septembre 1998, la RDC, qui aurait
pu se prévaloir de ce défaut de base de la compétence de la Cour pour
s’opposer à toute instance devant la Cour, n’avait pas réagi négativement
à la requête guinéenne, sans doute pour des raisons certes compréhen-

50

629            AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


sibles d’une agression qui a provoqué la mort de près de cinq millions de
Congolais et un profond climat d’insécurité en sept ans, mais qui n’ont
aucune pertinence ici. Le problème n’est pas non plus que la Guinée ait
subrepticement reconnu après coup la compétence de la Cour.
   Certes, aussi, dans cette nouvelle démarche, la Guinée a laborieuse-
ment tenté de découpler sa requête des créances des sociétés contrôlées
par M. Diallo, en affirmant dans son mémoire, « pour lever d’emblée
toute ambiguïté », « qu’elle prend fait et cause pour l’un de ses nationaux,
et agit pour faire respecter les droits propres de celui-ci en tant que per-
sonne et en tant qu’actionnaire et dirigeant des sociétés... » (mémoire de la
Guinée, par. 1.12 ; les italiques sont de moi), et que « M. Diallo est privé
de ses droits d’actionnaire » (mémoire de la Guinée, par. 1.13 ; les ita-
liques sont de moi), ajoutant dans ses observations sur les exceptions
préliminaires de la RDC que « la République de Guinée ne prétend exercer
sa protection diplomatique qu’à l’égard de son ressortissant, M. Sadio
Diallo, en ses diverses qualités » (observations de la Guinée, par. 0.10).
Mais on se rend compte que l’objet de la première requête, « au paiement
contre le Gouvernement de la République démocratique du Congo », « rela-
tive au paiement des créances dues à M. Ahmadou Sadio Diallo », demeure
la toile de fond constante de toutes les démarches ultérieures du deman-
deur, au point de, parfois, submerger le détachement affecté dans quel-
ques-unes de ses assertions. On ne peut apprécier une telle démarche,
même et surtout aux fins de la recevabilité de la requête, en faisant abs-
traction de l’objet réel du différend. La Cour ne peut pas se contenter des
assertions tactiques des Parties jouant avec elle au chat et à la souris ; elle
se doit de percer le voile et découvrir le vrai différend dissimulé derrière.
   Dans cette perspective, d’une part, le non-paiement des créances appa-
raît très clairement comme le cœur du différend mais aussi de la requête,
dès les premières lignes des « notes préliminaires » accompagnant la
requête de la Guinée, donc pour l’expliciter et l’éclairer, les mêmes que
celles qui avaient été attachées à la requête irrégulière de septembre 1998.
On y voit dès le début, présentés en première partie comme « éléments de
fait » (du différend), non seulement le capital de l’une des sociétés de
M. Diallo, mais aussi et surtout l’alignement de ses nombreuses créances,
créances contre l’Etat congolais (A) et créances contractuelles (B), dont
les longs détails couvrent toute cette première partie. D’autre part, dans
la deuxième partie de la requête ayant pour objet « les éléments de droit »,
on peut lire au point III (le bien-fondé de la protection diplomatique)
« [a]ttendu que la Guinée le protège de même que les sociétés qu’il a
créées et qui lui appartiennent » (mémoire accompagnant la requête,
p. 32 ; les italiques sont de moi). Tout comme, malgré les précautions
prises, le mémoire de la Guinée n’a pas pu éviter d’insister de nouveau
sur les créances, tentant d’assimiler le recouvrement de ces créances à
un droit d’actionnaire, lorsque, au point 1.16, il remarque que, « en par-
ticulier, M. Diallo se trouve dans l’incapacité de recouvrer les créances
considérables qu’il possède » (les italiques sont de moi), mais nous savons
que ce sont les créances des deux sociétés congolaises.

51

630             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


   Par ailleurs, l’exposé des faits n’étaie nulle part l’expulsion de M. Diallo,
celle-ci n’apparaissant que brièvement, paradoxalement dans les « garan-
ties légales des créances », le point II de la deuxième partie sur les élé-
ments de droit, et assez longuement dans le point III « du bien-fondé de la
protection diplomatique », sous forme de la violation des conventions
relatives aux droits des étrangers, alors que les conclusions de la requête
sont les mêmes qu’en septembre et, évidemment, s’intéressent exclusive-
ment aux créances. Le flou est d’autant plus artistique que la requête
datée du 25 septembre 1998 n’a pas été retirée ni remplacée par une autre
mais simplement « régularisée le 28 décembre 1998 » (mémoire de la Gui-
née, par. 1.3), « en fonction des recommandations de forme [que le greffier
de la Cour avait bien voulu lui faire] » (c’est ce que note la lettre de trans-
mission du ministre guinéen des affaires étrangères, en date du 23 dé-
cembre ; les italiques sont de moi). Nous savons que la régularisation
porte uniquement sur l’indication de la base de la compétence de la
Cour et celle de l’agent du demandeur, ainsi que le lui avait conseillé le
greffier de la Cour en sa lettre du 28 septembre 1998, tandis que, concrè-
tement, la requête du 23 décembre conserve les mêmes motivations
et les mêmes prétentions que celles du 23 septembre, dont l’objet était
si clairement le recouvrement des créances.
   De fait, après avoir indiqué
      « [q]u’au total, la réparation due à la Guinée devant couvrir tout le
      préjudice matériel et moral devra porter sur la perte subie (dam-
      num emergens) et sur le manque à gagner (lucrum cessans) sans
      oublier les intérêts sur les sommes allouées à raison des délais entre
      la survenance du préjudice et sa réparation effective » (requête,
      p. 36),

le demandeur, ayant ainsi précisé que « le préjudice » réside dans ces
« sommes » représentant le damnum emergens, le lucrum cessans et les
intérêts, conclut :
        « PAR CES MOTIFS :
        En la forme : Recevoir la présente requête.
        Au fond : Ordonner aux autorités de la République démocratique
      du Congo de présenter des excuses officielles et publiques à l’Etat de
      Guinée pour les nombreux torts qu’elles lui ont causés en la per-
      sonne de son ressortissant Ahmadou Sadio Diallo ;
        Constater le caractère certain, liquide et exigible des créances
      réclamées ;
        . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Condamner l’Etat congolais à verser à l’Etat de Guinée, pour le
      compte de son ressortissant Ahmadou Sadio Diallo, les sommes de
      31 334 685 888,45 dollars des Etats-Unis et 14 207 082 872,7 Z cou-
      vrant les préjudices financiers subis par ledit ressortissant ;

52

631             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


         Verser également à l’Etat de Guinée des dommages-intérêts à hau-
      teur de 15 % de la condamnation principale, soit 4 700 202 883,26 dol-
      lars et 2 131 062 430,9 Z ;
         Adjuger à l’Etat requérant les intérêts bancaires et moratoires aux
      taux respectifs de 15 % et 26 % l’an courant de la fin de l’année 1995
      jusqu’à la date du parfait paiement ;
         Condamner également ledit Etat à restituer au requérant tous les
      biens non valorisés répertoriés sous la rubrique des créances diverses ;
         Ordonner à la République démocratique du Congo de présenter
      dans un délai d’un mois un échéancier acceptable de remboursement
      de ces montants ;
         A défaut de production de cet échéancier dans le délai indiqué ou
      en cas d’irrespect de celui qui serait produit, autoriser l’Etat de Gui-
      née à saisir les biens de l’Etat congolais partout où ils se trouvent
      jusqu’à concurrence du principal et de l’accessoire de la condam-
      nation ;
         Mettre les frais et dépens de la présente procédure à la charge de
      l’Etat congolais. » (Requête, p. 36 ; les italiques sont dans l’original.)
De même, dans les conclusions présentées dans son mémoire, la Guinée
montre que ces créances sont le véritable objet du différend et de la
requête. Elle dit que
      « en le privant de l’exercice de ses droits de propriété et de direction
      des sociétés qu’il a fondées en RDC, en l’empêchant de poursuivre le
      recouvrement des nombreuses créances qui lui sont dues, à lui-même
      et auxdites sociétés, ... en ne s’acquittant pas de ses propres dettes
      envers lui et envers ses sociétés, la République démocratique du
      Congo a commis des faits internationalement illicites qui engagent sa
      responsabilité envers la République de Guinée » (mémoire de la Gui-
      née, par. 5.1.1 ; les italiques sont de moi).
Réclamant une réparation due sous forme d’indemnisation que, contrai-
rement à la requête, le mémoire, comme c’est sans doute le droit de la
Guinée, n’évalue plus, l’Etat demandeur ajoute néanmoins que l’indem-
nisation doit couvrir « l’ensemble des dommages causés ... y compris le
manque à gagner, et [doit] comprendre les intérêts » (mémoire de la Gui-
née, par. 5.1, 1-3 ; les italiques sont de moi).
   A la suite de ces conclusions, la Guinée, par un élément supplémen-
taire, confirme que le contentieux commercial portant sur les créances des
sociétés Africom et Africontainers est bien le véritable objet du différend :
         « La République de Guinée prie en outre la Cour de bien vouloir
      l’autoriser à présenter une évaluation du montant de l’indemnité qui
      lui est due à ce titre ... dans une phase ultérieure de la procédure au
      cas où les deux Parties ne pourraient s’accorder sur son montant
      dans un délai de six mois suivant le prononcé de l’arrêt. » (Mémoire
      de la Guinée, par. 5.2 ; les italiques sont de moi.)

53

632             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


   Parallèlement, dans ses exceptions préliminaires, le défendeur lui-même
s’en tient mêmement au différend tel qu’il semble naître, par tous ces élé-
ments, du non-paiement des créances dues aux sociétés de M. Diallo.
C’est, en effet, sur la base du différend ainsi perçu que la RDC soulève
ses deux exceptions portant sur l’irrecevabilité de la requête aux motifs,
notamment, que le différend porte sur les créances appartenant à des
sociétés congolaises et que, dans cette affaire, la Guinée et son protégé
n’auraient pas épuisé les voies de recours internes.
   Par ailleurs, jusque dans ses observations sur les exceptions prélimi-
naires de la RDC, la Guinée n’a cessé de, partout, se référer aux affaires
des deux sociétés en les collant au sieur Diallo, attribuant à ce dernier
les recours internes exercés par les sociétés ou au nom des sociétés (obser-
vations de la République de Guinée, par. 3.9. et 3.15, pratiquement toutes
les sections 1 et 2 du chapitre consacré à l’exception relative à l’épuise-
ment des recours internes), l’associant aux sociétés dans la propriété des
créances (exemple : observations de la République de Guinée, par. 3.4).
   Enfin, lors de son premier tour de plaidoiries, la Guinée a, cette fois
expressément et sans plus se cacher derrière l’individu Diallo, rappelé à la
Cour que
      « trois « personnes » différentes sont protégées par la République de
      Guinée dans cette affaire. Son ressortissant, M. Diallo, mais aussi
      deux sociétés dont M. Diallo était l’unique gérant et associé... »
      (CR 2006/51, p. 52, par. 7).
  Il est légitime, pour tout le moins, de se demander dans ces conditions
quel est, au milieu de ce flou, le véritable objet de la requête guinéenne.

   Il me semble que la Cour se soit laissé convaincre par ces « actes de
divertissement » que soupçonnait le juge Ranjeva dans sa déclaration
relative à l’affaire des Plates-formes pétrolières (République islamique
d’Iran c. Etats-Unis d’Amérique) (arrêt, C.I.J. Recueil 2003, p. 220,
par. 3, déclaration du juge Ranjeva) qui, alors et dans la cause présente,
donnent un caractère purement artificiel à l’objet du prétendu différend
et de la requête tel qu’à la fin le présente la Guinée, sans rapport avec la
cause qui est à la base de la protection diplomatique. Elle aurait pu
mêmement procéder au « percement du véritable cœur du différend »
opposant les Parties à la présente instance, afin de s’interroger, au-delà
du quid, sur le cur qui permet de pénétrer la cause de l’affaire ; cette ques-
tion se pose certes pour le fond mais, dans le cas d’espèce, elle se pose
encore plus au niveau de l’examen de la recevabilité.

  Sous un autre point de vue, le percement du véritable cœur du diffé-
rend aurait contribué à régler sur de meilleures bases, y compris juri-
diques, le vrai litige : tandis que la tactique de la Guinée, prétendant avan-
cer la situation personnelle de son ressortissant, aura eu un effet pervers
en entrant en conflit avec les intérêts directs de ce dernier. En effet,
comme nous le montrent les écritures guinéennes, c’est M. Diallo — et son

54

633             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


conseil — qui a provoqué la protection diplomatique, motivé par l’espoir
de voir les autorités de son pays l’aider à récupérer les créances litigieuses
et non par le souci de voir effacer une quelconque atteinte par les condi-
tions de son expulsion. D’autant plus que, ainsi que nous allons le voir
plus loin, sur l’expulsion et les droits d’actionnaire du ressortissant gui-
néen, il n’a pas surgi de différend entre la Guinée et la RDC.
   Sauf profond respect dû à la Cour, il est incontestable que le véritable
objet et, même, la cause du différend, malgré leur dilution de la part du
demandeur principal, résident dans les créances impayées des sociétés
congolaises Africom et Africontainers. En tout état de cause, il est légi-
time de se demander dans quelle mesure la Cour n’aurait pas dû consi-
dérer que l’auteur d’une telle requête a, sinon commis un abus de procé-
dure, du moins
      « n’a pas fait connaître l’objet de sa demande dans les conditions
      de précision et de clarté correspondant aux exigences d’une bonne
      administration de la justice » (Phosphates du Maroc, arrêt, 1938,
      C.P.J.I. série A/B no 74 (citant le contre-mémoire de la France), p. 16)
et, donc, déclarer sa requête irrecevable, même si le défendeur n’a usé de
cette argumentation que brièvement dans ses plaidoiries (CR 2006/50,
p. 41). En tout cas, à son propos, il ne me semble pas que la Cour, si elle
s’était posé dans ce sens la question, pût à coup sûr répondre, comme en
1938 à la préoccupation de la France, que
      « les précisions qui ont été apportées permettent de se former une
      idée suffisamment claire de l’objet de la demande contenue dans la
      requête » (Phosphates du Maroc, exceptions préliminaires, arrêt,
      1938, C.P.J.I. série A/B no 74, p. 21),
sinon qu’il s’agit des créances présentées dans les conclusions du deman-
deur. C’est, en effet, l’objet des conclusions que de refléter ce que le plai-
deur déduit des faits et motifs qu’il allègue ; or, les conclusions de la
Guinée visent en demande principale le paiement, avec intérêts, des
créances, propriété de sociétés qui n’ont pas sa nationalité, bien qu’elle
ait pris soin de se dissimuler derrière la façade des droits de la personne
de son ressortissant.
   Dans ces conditions, même si le défendeur n’a pas opposé d’exception
pour obscuri libelli, il revenait selon moi à la Cour, sans qu’il puisse lui
être reproché d’avoir statué ultra petita, d’aller au-delà du seul motif tiré
de l’absence du jus standi, pour examiner la qualité de la requête elle-
même et en tirer les conclusions dans la mesure où la demande principale
porte en réalité sur les droits et intérêts de sociétés congolaises. A mon
avis, ce n’est qu’après cet examen préalable que la Cour aurait pu alors se
demander si, concernant les créances des sociétés, cœur du différend, la
requête pouvait s’avérer recevable sur la base de la théorie de substitution
avancée par le demandeur ; ce n’est également qu’après cet examen que la
Cour pouvait passer aux autres griefs.


55

634            AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


   Au lieu de cela, mais sans justifier son option, la Cour a implicitement
crevé à sa manière le cœur du différend, au différend réel elle a préféré le
différend artificiel en estimant, malgré tout cet amalgame aveuglant, que
la requête portait nettement et clairement sur les droits individuels et
droits propres d’associé d’un ressortissant guinéen, n’abordant l’aspect
que j’évoque ici que sous l’angle indirect de la théorie de substitution. Et
sur ce point, non convaincu par la démarche implicite de la Cour, j’ai
maintenu mes réserves, que je développe ici.
   Je n’ai pas, pour autant, voulu voter contre la recevabilité de la requête
pour défaut de jus standi de la Guinée, parce que les objets secondaires et
subsidiaires de la requête privilégiés par la démarche de la Cour méri-
taient d’être examinés, en particulier parce que présentés dans le cadre du
respect des droits de l’homme. Une autre raison explique mon vote : il
m’a semblé en effet que, en rejetant par son arrêt les prétentions gui-
néennes de protéger les droits des deux sociétés sur la base d’une pré-
tendue règle générale du droit international d’action par substitution qui
serait une exception à la norme classique rappelée par l’arrêt rendu
dans l’affaire de la Barcelona Traction, Light and Power Company, Limited
(Belgique c. Espagne), la Cour confirme ainsi cette dernière. De ce point
de vue, l’état actuel du droit international ne permet pas de constater
l’existence d’une règle coutumière consacrant la protection diplomatique
par « substitution », à laquelle une partie de la doctrine, interprétant
inexactement l’arrêt Elettronica Sicula S.p.A. (ELSI) (Etats-Unis
d’Amérique c. Italie), tout comme les travaux de la CDI donnaient
l’impression d’adhérer. Finalement, la Cour s’en tient à son rôle de régler
les différends qui lui sont soumis en appliquant le droit international
positif de lege lata, signifiant par là que, quelle que soit la fonction de
développement progressif du droit qu’elle puisse se reconnaître, ce der-
nier ne saurait consister en l’édiction d’une norme nouvelle par la Cour
ou, encore, anticiper, ainsi que l’en priait la Guinée, au regard des tra-
vaux de la CDI dont la conclusion reste ainsi, comme c’est de règle pour
tous ses projets, réservée aux Etats. La Cour renforce en plus cette règle,
nonobstant le fait, avancé avec insistance par la Guinée, qu’il s’agit ici
non de sociétés anonymes au centre de l’affaire de la Barcelona Traction,
mais de sociétés privées à responsabilité limitée (SPRL). A la suite de la
Guinée (CR 2006/51, p. 46-50, et CR 2006/53, p. 38-41), il a été en effet
prétendu qu’un caractère intuitu personae marque celles-ci et aboutit à
confondre la société et ses associés, surtout s’il n’existe qu’un seul associé,
comme fut présenté le cas des sociétés contrôlées par le ressortissant gui-
néen en RDC, avec la conséquence qu’il conviendrait alors d’écarter la
règle générale de la protection diplomatique qui ne viserait que les socié-
tés anonymes et, indépendamment de la théorie de substitution, recevoir
l’action de M. Diallo ainsi que celle de son Etat de nationalité. Mais cette
différence entre sociétés anonymes et SPRL est sans pertinence dans la
mesure où la conséquence à laquelle s’était tenue la Cour dans l’affaire de
la Barcelona Traction est la distinction des personnalités juridiques et des
patrimoines entre la société et ses actionnaires. Le présent arrêt rappelle

56

635             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


judicieusement ce que la Cour avait déjà dit : « il est ... inutile d’examiner
les multiples formes que prennent les différentes entités juridiques dans le
droit interne » (C.I.J. Recueil 1970, p. 34, par. 40), affirmant que « [c]e
qui importe, du point de vue du droit international, c’est de déterminer si
celles-ci sont ou non dotées d’une personnalité juridique indépendante de
leurs membres » (arrêt, par. 61) et que « [c]ela demeure la règle fondamen-
tale en la matière, qu’il s’agisse d’une SPRL ou d’une société anonyme »
(arrêt, par. 63). En raisonnant autrement, la Cour aurait soit péremptoi-
rement modifié le droit congolais des sociétés qui reconnaît cette classifi-
cation, certes, mais attribue sans distinction une personnalité juridique
indépendante, avec toutes les conséquences de droit, à toutes les formes
de sociétés, anonymes ou SPRL, soit choisi d’ignorer sans raison le droit
interne d’une partie dans une matière et dans un cas où, justement, c’est
ce droit seul qui est applicable. C’est donc à juste titre que la Cour rejette
la prétention guinéenne. Cependant, tout en refusant d’appliquer la théo-
rie de substitution, la Cour renonce à examiner un moyen de droit ayant
constitué la majeure partie de l’argumentation de la Guinée selon laquelle
la substitution, telle qu’exprimée par l’article 11, paragraphe b), du pro-
jet d’articles de la CDI sur la protection diplomatique, serait une excep-
tion consacrée par le droit international coutumier (arrêt, par. 93). Je
pense, au contraire, qu’on aurait pu s’attendre à ce que la Cour examinât
cette question de la valeur de cette proposition de la CDI argumentant la
thèse guinéenne, tant que ses destinataires, les Etats, ne l’ont pas encore
adoptée comme nouvelle norme et, enfin, trancher. On peut en effet, à la
suite de ceux qui se sont penchés avec expertise sur la question, considé-
rer que
      « [l]es solutions sont trop diverses pour qu’on puisse affirmer qu’elles
      sont une preuve ou qu’elles constituent une norme de droit interna-
      tional coutumier » (Diez de Velasco Manuel, « La protection diplo-
      matique des sociétés et des actionnaires », Recueil des cours de l’Aca-
      démie de droit international, vol. 141 (1974), p. 145 ; les italiques sont
      de moi).
Tandis que la CDI elle-même affirme que :
         « La jurisprudence est tout aussi peu concluante [que la doctrine et
      la pratique des Etats]. Les sentences rendues dans les affaires Alsop,
      Cerruti, Orinoco Steamship et Ziat Ben Kiran, qui sont parfois citées
      à l’appui d’une exception en faveur du droit des actionnaires de
      demander réparation, n’apportent pas vraiment de force à cet argu-
      ment. Les sentences rendues dans les affaires Baasch & Romer et
      Kunhardt sont, au mieux, vagues mais pourraient être interprétées
      comme étant contre l’exception en question, étant donné que, dans
      ces affaires comme dans d’autres affaires, les commissions mixtes
      vénézuéliennes ont rejeté les recours formés au nom des actionnaires
      des sociétés de nationalité vénézuélienne. » (CDI, op. cit., par. 70 ; les
      italiques sont de moi.)

57

636             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


De même, en général à propos de toutes ces thèses fondées, comme celle-
ci, sur le contrôle économique, on peut encore affirmer comme la CDI
qu’« il est douteux qu’une règle en faveur du contrôle économique béné-
ficie de nos jours de l’appui de la majorité des Etats » (A/CN.4/530,
par. 36). Une éventuelle exception ne serait introduite que lorsque les
Etats, actuellement saisis de ce projet d’articles, se seront prononcés dans
le sens de son article 11, paragraphe b).

     Soudaineté des réclamations, discontinuité des griefs et inexistence
                               de différend
   Dans le cadre de cette première exception, j’ai encore des réserves sur le
procédé de la Cour pour la rejeter s’agissant des droits individuels et des
« droits propres d’associé » de M. Diallo. C’est que le début des plaidoi-
ries a renforcé l’impression que celles-ci amenaient devant la Cour un
autre différend que celui dont l’avait saisie la requête, portant essentiel-
lement sur ces droits du ressortissant guinéen, même si par la suite la
Guinée réintroduisait l’amalgame entre ces derniers et les créances dues
aux deux sociétés congolaises. Il apparaissait ainsi, certes, avec les plai-
doiries, un différend secondaire à travers les prétendues violations de ces
droits et un différend subsidiaire relatif à la protection par substitution.
L’examen de ces nouveaux litiges par la Cour s’est déroulé sans à aucun
moment voir si leur soudaineté et leur nouveauté n’étaient pas de nature
à affecter la qualité de l’action guinéenne.
   La première question qui aurait pu être examinée est, sans doute, celle
de savoir si, en matière de droits privés de personnes, un éventuel diffé-
rend entre les Etats concernés peut naître directement dans l’ordre juri-
dique interne de l’Etat auquel les violations alléguées sont imputées ou
dans l’ordre international. Il ne s’agit pas nécessairement du débat sur les
conditions de naissance d’un différend à soumettre à la Cour, mais il me
semble logique de se demander si le différend dont est saisie la Cour a
existé lors de ces violations alléguées des droits de M. Diallo dans
l’ordre interne ou dans le fait que, l’Etat national ayant sans succès pris
fait et cause pour son ressortissant devant les autorités compétentes de
l’Etat prétendument fautif, il en naît un différend interétatique. Selon
l’article 38 de son Statut, la Cour a reçu mission « de régler, conformé-
ment au droit international, les différends qui lui sont soumis » (les ita-
liques sont de moi). Il faut donc que du fait illicite allégué soit né un
différend juridique entre les Etats concernés pour que la Cour en
connaisse. Ce n’est pas la seule saisine de la Cour par une requête qui
crée, fait naître ou fait constater le différend. La seule existence d’un fait
internationalement illicite au détriment d’un ressortissant étranger ne
constitue pas en elle-même un différend entre l’Etat de ce dernier et l’Etat
auteur du prétendu fait internationalement illicite, le litige demeurant
interne tant que l’Etat de nationalité n’a pas soulevé l’illicéité et élevé une
réclamation devant l’Etat auteur du fait. Il ne s’agit pas ici de négocia-
tions diplomatiques que certaines clauses de juridiction prévoient comme

58

637             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


condition préalable à la saisine de la Cour, mais d’une pure logique que
suit habituellement la Cour aux fins d’établir l’existence d’un différend
interétatique par-delà les faits dont serait victime un individu.
   C’est de cette manière que, dans une pratique constante, il est toujours
procédé devant la Cour, en cas de requête unilatérale. Il suffirait de citer
ici l’une des plus anciennes affaires soumises à la Cour, celle des Phos-
phates du Maroc (exceptions préliminaires). Le demandeur lui-même,
l’Italie, établit qu’un différend est né des faits dont ses ressortissants
auraient été victimes. En effet, après avoir exposé tous les faits, notam-
ment les actes qu’elle estimait illicites de la part des autorités chérifiennes
et de celles de la puissance protectrice ainsi que l’opposition persistante
des thèses, y compris sur la nature du règlement du litige, l’Italie en
conclut que
      « le différend juridique qui en est surgi, n’ayant pu former l’objet
      d’un compromis d’arbitrage à cause de la persistante attitude évasive
      du Gouvernement de la République [française], est soumis à la Cour
      par voie de requête unilatérale » (arrêt, 1938, C.P.J.I. série A/B
      n° 74, p. 14 (citant la requête du Royaume d’Italie) ; les italiques sont
      de moi).
Parallèlement, le défendeur dans la même instance, la France, pour sa
part, estime sur un autre grief que, un différend n’ayant pas surgi sur une
partie des faits soulevés, ceux-ci ne pouvaient faire l’objet de la réclama-
tion devant la Cour :
         « Attendu que cette question n’a fait l’objet d’aucun examen par la
      voie diplomatique, et qu’en conséquence elle ne saurait être déférée à
      la Cour par voie de requête sur la base des déclarations par lesquelles
      la France et l’Italie ont accepté la juridiction obligatoire de la
      Cour. » (Ibid., p. 17 ; les italiques sont de moi.)
Je signale que la Cour permanente a répondu à cette objection, sans reje-
ter le principe, au contraire même, en indiquant que « les négociations
diplomatiques préalables ont embrassé tout entière la controverse sou-
mise à la Cour... », faisant pour cela, en particulier, état « [de] clairs aver-
tissements donnés par les intéressés, l’ambassade italienne et l’agent du
gouvernement royal » et « [de] deux notes remises » à M. Laval et au Quai
d’Orsay (ibid., p. 19).

   Aussi, dans l’affaire de l’Interprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis consul-
tatif, l’une des questions auxquelles devait répondre la Cour était ainsi
libellée : « Ressort-il de la correspondance diplomatique entre [les
trois Etats] et certaines Puissances alliées et associées ... qu’il existe des
différends » (C.I.J. Recueil 1950, p. 74 ; les italiques sont de moi) pour
lesquels une procédure de règlement est prévue par les traités ? C’est, sur
la base de la définition selon l’arrêt relatif aux Concessions Mavrommatis
en Palestine, après avoir examiné la correspondance diplomatique échan-

59

638             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


gée entre les Etats concernés, et observé que les points de vue des deux
Parties étaient nettement opposés, en particulier que certains Etats avaient
porté contre d’autres des accusations que ceux-ci repoussaient, que la
Cour en a conclu que des différends internationaux s’étaient produits :
         « Dans la correspondance diplomatique qui a été soumise à la
      Cour, le Royaume-Uni, agissant de concert avec l’Australie, le
      Canada et la Nouvelle-Zélande, et les Etats-Unis d’Amérique ont
      accusé la Bulgarie, la Hongrie et la Roumanie d’avoir enfreint, à
      divers égards, les dispositions des articles qui, dans les traités de
      paix, ont trait aux droits de l’homme et aux libertés fondamentales ;
      ils ont invité les trois gouvernements à prendre des mesures de redres-
      sement afin d’exécuter les obligations que leur imposent les traités.
      Les trois gouvernements, d’autre part, ont repoussé ces accusations.
      Il s’est donc produit une situation dans laquelle les points de vue des
      deux parties, quant à l’exécution ou à la non-exécution de certaines
      obligations découlant des traités, sont nettement opposés. En pré-
      sence d’une telle situation, la Cour doit conclure que des différends
      internationaux se sont produits. » (Interprétation des traités de paix
      conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase,
      avis consultatif, C.I.J. Recueil 1950, p. 74 ; les italiques sont de moi.)
   La Cour a rappelé ces mêmes termes dans l’affaire de l’Applicabilité de
l’obligation d’arbitrage en vertu de la section 21 de l’accord du 26 juin
1947 relatif au siège de l’Organisation des Nations Unies, mettant en évi-
dence la nécessité, indépendamment de simples affirmations ou contesta-
tions des faits, de déterminer l’existence d’un différend entre l’Organisa-
tion et les Etats-Unis. A cet effet, elle a rappelé la résolution 42/229 B du
3 mars 1988, par laquelle l’Assemblée générale confirmait
      « la position du Secrétaire général qui a constaté l’existence d’un dif-
      férend entre l’Organisation des Nations Unies et le pays hôte quant
      à l’interprétation ou l’application de l’accord entre l’Organisation
      des Nations Unies et les Etats-Unis d’Amérique relatif au siège de
      l’Organisation des Nations Unies... » (Applicabilité de l’obligation
      d’arbitrage en vertu de la section 21 de l’accord du 26 juin 1947 rela-
      tif au siège de l’Organisation des Nations Unies, avis consultatif,
      C.I.J. Recueil 1988, p. 13, par. 1),
et que « l’attitude opposée des parties établissait clairement l’existence d’un
différend » (ibid., p. 27, par. 35).
   Dans l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et
recevabilité, la Cour constate
      « qu’il n’est pas douteux que, dans les circonstances où le Nicaragua
      a présenté sa requête à la Cour et d’après les faits qui y sont allégués,
      il existe un différend entre les Parties : notamment quant à « l’inter-
      prétation ou à l’application » du traité » (arrêt, C.I.J. Recueil 1984,
      p. 428, par. 83).

60

639             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


On retrouve la même préoccupation dans l’arrêt du 30 juin 1995 dans
l’affaire du Timor oriental (Portugal c. Australie) (C.I.J. Recueil 1995,
p. 99-100, par. 22), ainsi que dans l’arrêt du 11 juillet 1996 relatif
à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie) (C.I.J. Recueil
1996 (II), p. 614-615, par. 29).
   Dans une affaire toute récente (Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo c.
Rwanda), arrêt, C.I.J. Recueil 2006, p. 40, par. 90), la Cour commence
par rappeler la définition donnée du différend par l’arrêt des Concessions
Mavrommatis et reprend sa propre jurisprudence qui décide que « [p]our
établir l’existence d’un différend : « Il faut démontrer que la réclamation
de l’une des parties se heurte à l’opposition manifeste de l’autre ». »
(Les italiques sont de moi.) A l’appui de cela, la Cour donne la longue
liste des affaires où il avait été ainsi décidé (Sud-Ouest africain, excep-
tions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; Interprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, pre-
mière phase, avis consultatif, C.I.J. Recueil 1950, p. 74 ; Timor oriental
(Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22 ; Ques-
tions d’interprétation et d’application de la convention de Montréal de
1971 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil
1998, p. 17, par. 22 ; Questions d’interprétation et d’application de la
convention de Montréal de 1971 résultant de l’incident aérien de Locker-
bie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 122-123, par. 21 ; Certains
biens (Liechtenstein c. Allemagne), arrêt, C.I.J. Recueil 2005, p. 18,
par. 24). Par la suite, la Cour
      « note qu’en l’espèce la RDC a formulé de nombreuses protestations
      contre les agissements du Rwanda prétendument contraires au droit
      international relatif aux droits de l’homme, tant au plan bilatéral, à
      travers des contacts directs avec le Rwanda, qu’au plan multilatéral
      dans le cadre d’organes internationaux tels que le Conseil de sécurité
      des Nations Unies et la Commission africaine des droits de l’homme
      et des peuples de l’Organisation de l’Unité africaine... Quelle que
      puisse être la qualification juridique de telles protestations au regard
      de l’exigence de l’existence d’un différend entre la RDC et le
      Rwanda... » (Activités armées sur le territoire du Congo (nouvelle
      requête : 2002) (République démocratique du Congo c. Rwanda),
      arrêt, C.I.J. Recueil 2006, p. 40-41, par. 91 ; les italiques sont de
      moi.)
Même si dans cette affaire la clause compromissoire qui prévoyait la juri-
diction de la Cour la subordonnait, en plus de cette condition de l’exis-
tence d’un différend, à une autre concernant la soumission dudit diffé-
rend à des négociations entre les deux Etats préalablement à la saisine de
la Cour, l’essentiel, aux fins de la démonstration qui nous intéresse ici, est

61

640             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


de constater que la Cour confirme qu’il existe bien une « exigence de
l’existence d’un différend » interétatique, pour engager une procédure
devant la Cour mondiale. C’est que, en réalité, cette exigence signifie que
ce n’est pas tant des prétendus faits illicites que du différend né de ces
faits allégués que la Cour est normalement saisie.
   Un différend juridique est constaté lorsqu’il est établi, il ne se présume
pas uniquement des faits, encore faut-il que ces faits aient donné lieu, ainsi
qu’il en est des créances privées, à une réclamation non satisfaite tel que
c’est le sens de la jurisprudence et de la pratique depuis l’arrêt Mavrom-
matis ; il ne se produit pas non plus directement par la saisine de la Cour ;
les prétendues violations de droits de particuliers, en l’absence d’un diffé-
rend interétatique, demeurent de simples faits, et non un différend inter-
étatique. Cette exigence, exprimée dans tous ces cas à propos de litiges
d’Etat à Etat et portant sur des obligations internationales relatives aux
rapports interétatiques directs, vaut encore plus impérativement en matière
des droits des particuliers spécialement. Certes, dans l’affaire Avena et
autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), le
Mexique avait directement présenté ses réclamations concernant ses res-
sortissants devant la Cour, mais il avait expressément conçu, et la Cour en
avait pris acte, son action non comme exercice de la protection diploma-
tique mais comme une requête visant les « violations de la convention de
Vienne sur les relations consulaires du 24 avril 1963 » à laquelle les deux
Etats sont parties (requête du Mexique du 9 janvier 2003, p. 1, et fond,
arrêt, C.I.J. Recueil 2004, p. 17, par. 1, et p. 28, par. 22).
   Une telle exigence d’existence de différend interétatique est d’autant
plus logique et compréhensible que, comme le constate et le consigne la
CDI dans ses articles sur la responsabilité de l’Etat, il est admis habituel-
lement que l’Etat qui invoque la responsabilité d’un autre Etat lui notifie
sa demande, de façon à préciser
      « a) le comportement que devrait adopter l’Etat responsable pour
           mettre fin au fait illicite si ce fait continue ;
        b) la forme que devrait prendre la réparation » (James Crawford,
           Articles de la CDI sur la responsabilité de l’Etat, Introduction,
           textes et commentaires, article 43, p. 313, 2003).

Certes, le seul fait de la violation par lui d’une obligation internationale
qui lui incombe est susceptible d’engager juridiquement la responsabilité
de l’Etat, mais, comme le dit Crawford commentant cette disposition,
      « la première réaction [de l’Etat lésé] devrait être d’appeler l’attention
      de l’Etat responsable sur la situation et de lui demander de prendre
      les mesures voulues pour mettre fin à la violation et réparer » (ibid.,
      p. 313).
En réalité, ce n’est que lorsque pareille demande est restée sans réponse
ou sans réponse satisfaisante que naît le différend.


62

641             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


  De fait, le plus souvent, lorsque l’on évoque la définition du différend,
on s’arrête à une partie du travail de définition fourni par la Cour dans
son arrêt dans l’affaire des Concessions Mavrommatis en Palestine disant
du différend que c’est « un désaccord sur un point de droit ou de fait, une
contradiction, une opposition de thèses juridiques ou d’intérêts entre
deux personnes » (1924, arrêt, C.P.J.I. série A n° 2, p. 11). Ce faisant, on
oublie que la Cour n’énonce cette définition qu’après avoir établi que les
conditions d’existence d’un différend sont remplies. Cette opération est
menée, dans ce sens, par la Cour dans l’affaire du Sud-Ouest africain,
lorsqu’elle précise que
      « il ne suffit pas que l’une des parties à une affaire contentieuse
      affirme l’existence d’un différend avec l’autre partie. La simple affir-
      mation ne suffit pas pour prouver l’existence d’un différend, tout
      comme le simple fait que l’existence d’un différend est contestée ne
      prouve pas que ce différend n’existe pas. Il n’est pas suffisant non
      plus de démontrer que les intérêts des deux parties à une ... affaire
      sont en conflit. Il faut démontrer que la réclamation de l’une des
      parties se heurte à l’opposition manifeste de l’autre. » (Exceptions
      préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; les italiques sont de
      moi.)
Et, dans cet arrêt de 1962, la Cour procède largement à cette analyse en
passant en revue tous les échanges diplomatiques entre les Parties. Encore
une fois, on voit bien ainsi que ce dont doit être saisie la Cour ce ne sont
pas les faits ou le litige interne, mais le différend qui en naît entre les
Etats. La Cour permanente l’avait confirmé à sa manière, dans l’affaire
des Concessions Mavrommatis en Palestine, lorsqu’elle dit que

      « il est vrai que le différend a d’abord été celui d’un particulier et
      d’un Etat, celui de Mavrommatis et de la Grande-Bretagne ; puis le
      Gouvernement hellénique a pris l’affaire en mains ; le différend est
      entré dans une phase nouvelle : il s’est porté sur le terrain
      international... ; dès lors, la possibilité existe qu’il relève désormais
      de la compétence de la Cour permanente de Justice internationale »
      (1924, arrêt, C.P.J.I. série A n° 2, p. 12 ; les italiques sont de moi).

Le fait que la RDC n’ait pas contesté l’existence d’un différend entre elle
et la Guinée n’a aucune espèce d’importance dans la mesure où cette exis-
tence est la première condition, objective, pour que soit régulièrement sai-
sie la Cour (selon l’article 38 de son Statut, chargée de « régler les
différends... »), et ne peut aucunement limiter le pouvoir de la Cour de
vérifier l’existence préalable d’un différend. D’ailleurs, en examinant cette
question dans l’affaire du Sud-Ouest africain, la Cour ne le fait pas en
tant qu’exception préliminaire soulevée par le défendeur (l’Union sud-
africaine) mais, « [a]vant d’entreprendre cette tâche » d’examiner, « au
stade actuel de la procédure » les exceptions préliminaires sud-africaines,

63

642            AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


comme une « question préliminaire touchant l’existence du différend qui
fait l’objet des requêtes » (C.I.J. Recueil 1962, p. 328), ne procédant à
l’examen des exceptions préliminaires qu’ensuite. Il n’est pas non plus
pertinent de prétendre que, le défendeur ayant d’emblée accepté la com-
pétence de la Cour, il n’y aurait plus lieu d’examiner cette question : il y a
là, de fait, deux problématiques différentes, existence d’un différend et
compétence, que la Cour se doit d’examiner l’une et l’autre.

   Or, à cet égard, les deux requêtes successives de la Guinée font état de
« l’objet du différend », mais, dans les circonstances où elle a présenté sa
requête et d’après les faits qui y sont allégués, la Guinée n’établit nulle
part, à propos des faits illicites qu’elle impute devant la Cour à la RDC
relativement aux mauvais traitements allégués, à l’expulsion et, même,
aux droits propres d’associé, à quel moment ni en quels termes s’est
manifesté ou a été constaté le différend juridique dont la Cour pourrait
connaître. La Guinée, sans doute consciente de l’exigence de cette condi-
tion d’existence de différend interétatique, cherche à l’établir en préten-
dant qu’elle n’a saisi la Cour qu’« [a]près de vaines tentatives de règle-
ment amiable » (requête, p. 2), ou après « plusieurs démarches diploma-
tiques » tentées en vain « pour obtenir du Zaïre ... qu’il fasse droit aux
demandes en réparation de M. Diallo, injustement réduit à l’indigence la
plus totale » (mémoire de la Guinée, par. 1.2). Il me semble que, rien que
pour cela, la Cour aurait pu vérifier ces allégations ; elle aurait pu ainsi
constater que non seulement ces allégations de tentatives et démarches
diplomatiques qui auraient pu faire éclater l’opposition des thèses, c’est-
à-dire le différend, ne se réfèrent qu’au contentieux commercial relatif
aux sociétés dont M. Diallo est associé et, que, encore, il ne s’agit que de
la correspondance échangée entre les autorités guinéennes elles-mêmes.
C’est en vain que l’on cherche un seul, parmi les centaines des documents
annexés par la Guinée, qui porte sur une quelconque démarche diploma-
tique ou autre du Gouvernement guinéen, ministre ou ambassadeur,
auprès de l’une quelconque des autorités congolaises. Il est, par ailleurs,
symptomatique que même dans sa plaidoirie la Guinée n’en ait plus fait
état. En effet, la seule correspondance gouvernementale guinéenne rela-
tive à M. Diallo a lieu entre les autorités guinéennes elles-mêmes ou entre
le ministre des affaires étrangères et son ambassadeur à Kinshasa, ces
échanges de lettres n’ayant du reste comme seul objet que les créances de
M. Diallo (mémoire de la Guinée, annexes 203, 216, 217 et 223).
   Que le conseil de M. Diallo ait, lui seul, adressé aux autorités congo-
laises les seules correspondances envoyées à ces dernières figurant dans le
dossier, cela reste dans le cadre de démarches en vue du règlement du
litige relatif aux créances des deux sociétés engagées par M. Diallo en
tant que gérant desdites sociétés, ne changeant rien au fait qu’aucun
document déposé auprès de la Cour ne prouve l’existence de démarches
diplomatiques en vue de solder le dossier des prétendues vexations impo-
sées à M. Diallo par son emprisonnement et son expulsion. Bien plus,
le dossier en la possession de la Cour ne contient aucune pièce prouvant

64

643            AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


des démarches officielles auprès de la RDC concernant quelque aspect de
l’affaire, même les créances. Certes, la correspondance du conseil de
M. Diallo au président de la République démocratique du Congo fait état
de « [t]outes les correspondances adressées par le ministère des affaires
étrangères de la République de Guinée aux autorités congolaises » qui
seraient « restées sans réponse, dans le mépris vexatoire de la courtoisie
diplomatique », avant de lui signifier la décision de son client « de saisir les
instances internationales compétentes pour obtenir justice » (mémoire de
la Guinée, annexes 245 et 248, lettres des 4 février et 16 mars 1998,
annexes 246 et 249, lettres au ministre de la justice de la RDC en date des
4 février et 16 mars 1998, leur demandant, sur recommandation du secré-
taire général du CIRDI, leur agrément pour la saisine de cet organisme
d’arbitrage international).
   Mais, si le conseil de M. Diallo, certainement de bonne foi, sans tou-
tefois pouvoir vérifier quoi que ce soit, a cru le ministre qui lui avait dit
avoir envoyé plusieurs correspondances aux autorités congolaises, le dos-
sier transmis à la Cour et les plaidoiries prononcées en la phase orale n’en
contiennent aucune trace.
   Bien plus, même la lettre du ministre guinéen des affaires étrangères à
l’ambassadeur de Guinée, ayant constaté l’interdiction de séjour qui frap-
pait M. Diallo, évoque l’éventualité en disant « à moins que cette inter-
diction ne soit levée officiellement » (mémoire de la Guinée, annexe 216),
et celle du ministre de la justice de Guinée (mémoire de la Guinée,
annexe 212), en date du 11 décembre 1996 (un mois et demi après la
signature du décret d’expulsion et un mois et demi avant l’expulsion), par
laquelle il dit rester à la « disposition pour le suivi du dossier », transmet
à son collègue des affaires étrangères un rapport sur l’expulsion de
M. Diallo et lui expose la « possibilité d’exercer la protection diploma-
tique » auprès de la RDC, ne font entreprendre aucune démarche dans ce
sens. Il n’y a, dans les documents sous les yeux de la Cour, aucune trace
d’une simple protestation diplomatique face aux prétendus mauvais trai-
tements et à l’expulsion, pourtant réputés notoires parce que médiatisés,
qu’aurait subis M. Diallo ; ce grief, si tant est qu’il ait existé, n’a jamais
été porté sur le terrain international pour devenir un différend
interétatique.

   Enfin, à la suite de cette logique, il est de pratique diplomatique et
d’exigence judiciaire constantes que, indépendamment de la condition de
l’épuisement préalable des voies de recours internes, le requérant inter-
national fasse valoir devant la justice internationale les mêmes griefs
que ceux qu’il a portés devant les instances nationales de l’Etat « respon-
sable » : « les instances étatiques et internationales devront examiner les
mêmes questions... », les griefs doivent « être identiques et s’en prendre
aux mêmes droits prétendument violés » (P. Daillier et A. Pellet, Droit
international public, LGDJ, 7e éd., 2002, p. 814 ; J. Guinant, « La règle de
l’épuisement des voies de recours internes dans le cadre des systèmes
internationaux de protection des droits de l’homme », Revue belge de

65

644             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


droit international, 1968, p. 476-477 ; les italiques sont de moi). Or,
devant les instances nationales congolaises, le demandeur exigeait le paie-
ment des créances des deux sociétés congolaises, tandis que, devant la
Cour, il s’agit de réparer de prétendus mauvais traitements d’un individu
et les violations alléguées des droits propres d’un associé ; un tout autre
litige, un tout autre procès. De fait, la réclamation guinéenne, pour
autant que, au vu de l’enchevêtrement des argumentations, il soit possible
de la limiter aux seuls prétendus mauvais traitements du ressortissant gui-
néen, n’apparaît pour la première fois que devant la Cour, surprenant
par sa soudaineté le défendeur. Ainsi, n’ayant connu du litige que ce qui
a été produit devant la Cour au moment du dépôt de la requête gui-
néenne, la RDC n’a pas pu évoquer autrement qu’elle ne l’a fait le
« différend » sur les droits individuels et les droits propres d’associé.
Cette problématique est tout à fait indépendante de celle de la compé-
tence incontestable de la Cour acceptée par ailleurs sans réserve par le
défendeur.
   Sur ces aspects relatifs à la qualité de la requête, obscuri libelli, soudai-
neté des réclamations et discontinuité de griefs, j’ai eu l’impression que la
Cour s’éloignait d’une pratique qui me semblait logique, sans que j’aie
compris pourquoi, et il ne m’a pas semblé satisfaisant que la Cour ait fait
l’économie d’une analyse si utile. Enfin, le fait que la RDC s’est d’emblée
jointe à la procédure sans élever des réserves ni des objections sur ces
points n’a aucune importance ici et, pour répondre à l’intention du défen-
deur de voir déclarer irrecevable une requête, la Cour

      « reste libre dans le choix des motifs sur lesquels elle fondera son
      arrêt et n’est pas tenue d’examiner toutes les considérations présen-
      tées par les Parties, si d’autres lui paraissent suffisantes... » (Applica-
      tion de la convention de 1902 pour régler la tutelle des mineurs, fond,
      arrêt, C.I.J. Recueil 1958, p. 62).



                   2. LA DEUXIÈME EXCEPTION CONGOLAISE

   Je rappelle, à sa suite, que la Cour s’est trouvée limitée par le fait que
les deux Parties n’ont fait état que des voies de recours exercées par les
sociétés, sans se préoccuper de celles que devait ou qu’aurait dû exercer
M. Diallo pour la défense de ses « droits propres » d’associé ou d’action-
naire (arrêt, par. 74).
   Si cet état de choses peut s’expliquer pour le défendeur, la RDC, qui a
calqué ses exceptions préliminaires sur l’objet du différend tel qu’il fut
présenté par la requête, mais toutefois sans adapter ses moyens juridiques
aux nouveaux griefs exprimés par le demandeur, cela est moins compré-
hensible de la part de ce dernier, la Guinée, qui a eu le temps de « corri-
ger » sa démarche en y introduisant des prétendues violations des droits
individuels et des droits propres d’associé de son ressortissant, mais

66

645            AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


toutefois sans indiquer qu’à leur strict propos toutes les voies de recours
auraient été épuisées ou se seraient avérées inefficaces ou inexistantes.
   Je me suis trouvé en désaccord avec la Cour sur l’argumentation déve-
loppée pour rejeter cette deuxième exception. Collant aux allégations de
la Guinée, jusqu’aux plus contestables, la Cour a admis, d’une part, qu’il
n’existerait pas dans le système juridique congolais de voies de recours
contre la mesure d’expulsion ayant frappé M. Diallo et, d’autre part, que
l’existence des recours contre les violations alléguées des droits propres
d’associé de ce dernier est tributaire de son expulsion.
   La thèse guinéenne suivie par la Cour était que la RDC a délibérément
expulsé M. Diallo pour l’empêcher d’exercer ses droits d’associé et que, par
elle-même, son expulsion a violé ses droits propres d’associé. Dans les pro-
pos de la Guinée, il s’est entretenu comme une idée d’un complot de la part
de la RDC contre M. Diallo, jusque et y compris dans l’argument selon
lequel la RDC aurait délibérément camouflé derrière une mesure de « refou-
lement », non susceptible de recours, l’expulsion dont M. Diallo était
frappé ; cette thèse, exposée au paragraphe 46, rejaillit sur le raisonnement
de la Cour au paragraphe 73 de l’arrêt. D’une part, en approuvant cette
interprétation, la Cour fait comme si M. Diallo ignorait qu’il était frappé
d’expulsion, s’était comporté comme s’il savait au contraire qu’il était
refoulé et s’était en conséquence abstenu d’exercer des recours d’ailleurs
non prévus dans ce cas. Or, l’échange de correspondance entre les autorités
guinéennes montre qu’elles étaient au courant de ce décret « portant expul-
sion d’une personne étrangère de la République du Zaïre », alors même que
l’objet de ces deux mesures est différent: on expulse d’un pays quelqu’un
qui y réside déjà et on refoule celui qui n’arrive encore qu’à la frontière.
D’autre part, une telle imputation est d’autant plus inutilement domma-
geable à un Etat qu’elle introduit une contradiction, en tout cas une incohé-
rence, avec les paragraphes 47 et 48 de l’arrêt qui développent un argument
plus acceptable, plus conforme à la réalité et à lui seul suffisant, qui établit
que, en fait, ce n’est pas parce qu’il s’agissait, même dans le chef de la
RDC, d’une mesure de refoulement que M. Diallo ne pouvait exercer des
recours, mais c’est parce que la RDC « n’a pas démontré qu’il existait dans
son ordre juridique des voies de recours disponibles et efficaces qui auraient
permis à M. Diallo de contester son expulsion ». Certes, il n’appartenait
pas à la Cour de rechercher par elle-même l’existence des recours effectifs
en droit congolais contre l’expulsion, mais la démonstration simplificatrice
rejetant la thèse d’erreur matérielle, et qui conduit à assimiler refoulement
et expulsion au moment de l’exécution de la mesure d’expulsion de
M. Diallo, ne me semble pas suffisante. J’aurais plus facilement compris
l’idée que, selon une jurisprudence incontestable, on peut affirmer qu’étant
éloigné du territoire congolais M. Diallo ne pouvait pas ou n’aurait pas pu
exercer ces recours, quels qu’ils soient, tandis que la conclusion que de tels
recours n’existent pas me semble être un jugement que fait gratuitement la
Cour du système juridique d’un Etat partie à son Statut. Mais par ailleurs,
si la RDC n’a pas pu démontrer l’existence de recours contentieux, elle a
fait état de recours gracieux. Il n’est pas vrai, à cet égard, que les recours

67

646             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


gracieux soient à exclure de l’obligation d’épuiser les voies de recours inter-
nes parce qu’ils ne traduiraient qu’une pure pitié ou faveur comme le laisse
entendre l’arrêt (arrêt, par. 47). Cela est important car, si, comme le pré-
tend la Guinée, « la doctrine s’est toujours montrée hostile » au recours gra-
cieux, une autre doctrine, tout aussi crédible, estime que le recours à l’auto-
rité administrative est une voie de recours qui est généralement, aux côtés
des recours contentieux, admise comme l’une des voies de recours efficaces
à propos desquelles l’épuisement des voies de recours internes est exigé :
P. Daillier et A. Pellet disent que le particulier victime de l’acte illicite doit
avoir « épuisé tous les recours internes — gracieux et contentieux — prévus
et mis à sa disposition par l’ordre juridique de l’Etat... » (Droit internatio-
nal public, 2002, p. 812 ; les italiques sont de moi). Par ailleurs, alors que
l’arrêt laisse entendre qu’il existerait plusieurs formes de recours gracieux,
on ne peut pas faire autrement que, par la nature même du recours gra-
cieux, son issue, à la différence du recours juridictionnel, dépende discré-
tionnairement de l’autorité administrative compétente, ce qui ne devrait
rien enlever à sa valeur en tant que recours.
   Quant à la violation des droits propres d’associé de M. Diallo, traitée
« comme une conséquence directe de son expulsion », sans doute aurait-il
été également utile, sans nécessairement toucher lourdement au fond, de
démontrer plus explicitement le lien que l’on prétend établir entre l’expul-
sion et la violation des droits propres d’associé de M. Diallo. Le débat
dès lors eût porté sur, tout au moins comme une simple allégation à
démontrer au stade du fond, le fait que la RDC a posé des actes visant ou
non directement ces droits propres. De fait, dans la mesure où les droits
propres d’associé ne sont exigibles qu’à la société dont la personne est
l’associé, ils ne peuvent concerner les tiers qu’à travers des actes incrimi-
nés qui, selon l’expression de la Cour dans l’affaire de la Barcelona Trac-
tion, sont « dirigés contre les droits propres ... en tant que tels », excluant
l’hypothèse d’un impact indirect ou collatéral, ou à cause d’ingérences de
l’Etat concerné dans le fonctionnement de la société ou dans les relations
entre celle-ci et ses associés. C’est ce que démontre la sentence arbitrale
dans l’affaire de la Salvador Commercial Co. (RSA, vol. XV, p. 474-475)
qui donne des exemples logiques en visant certains actes d’ingérence,
comme le remplacement arbitraire d’administrateurs, la convocation de
réunions d’organes dirigeants de la société au mépris des règles statu-
taires ou sans avertir les actionnaires majoritaires, le refus de laisser cer-
tains actionnaires consulter des documents de la société, etc., ou tout
autre acte de même nature. Or, nulle part, la Guinée, même en réservant
la démonstration à la phase de l’examen au fond, n’a prétendu que la RDC
a commis des faits internationalement illicites dans ce sens « dirigés
contre les droits propres d’associé en tant que tels » de M. Diallo, n’invo-
quant que la simple incidence d’une mesure dirigée contre l’individu
Diallo et non contre ses droits propres d’associé. La démarche différente
adoptée par la Guinée et acceptée par la Cour consiste à ne pas examiner
si les mesures reprochées à la RDC visaient ou, mieux encore, avaient
pour cible directe les droits propres d’associé de M. Diallo « en tant que

68

647             AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


tels » ou s’il ne s’agit que d’un effet collatéral d’une mesure visant
uniquement l’individu M. Diallo ; elle ne fait aucun cas de la distinction
essentielle établie par la Cour elle-même dans l’affaire de la Barcelona
Traction. Il y a là comme une insinuation que la RDC ne cherchait par
cette expulsion qu’à violer les droits propres d’associé, insinuation se
comprenant ainsi qu’un procès d’intention, auquel je ne peux adhérer,
fait au défendeur en lui attribuant, comme arrière-plan d’une mesure
frappant clairement un individu, une intention invérifiable d’atteindre
non pas l’individu lui-même mais ses droits propres d’associé. Ce faisant,
la Cour a implicitement entériné, au détriment de la formulation claire et
juridiquement précise de son arrêt dans l’affaire de la Barcelona Traction
— « actes dirigés contre les droits propres des actionnaires en tant que
tels » —, celle de la CDI à l’article 12 de son projet — fait qui « porte
directement atteinte aux droits des actionnaires en tant que tels » (les ita-
liques sont de moi) ; c’est en effet cette dernière, trop large et ouvrant une
véritable boîte de Pandore, qui a inspiré l’argumentation guinéenne qui
traite « la violation alléguée des droits propres de M. Diallo en tant
qu’associé comme une conséquence directe de son expulsion », argumen-
tation que la Cour reprend à son compte (arrêt, par. 74).
   Un autre aspect est à retenir sur l’exception de non-épuisement des
recours internes s’agissant des droits propres d’associé. Tout en précisant
que les Parties « se sont limitées ... à l’examen des recours ouverts aux
sociétés ... sans aborder ceux éventuellement ouverts à M. Diallo en tant
qu’associé » (ibid.), la Cour rejette néanmoins l’exception congolaise sur
une motivation qui note l’absence d’une démonstration par la RDC, que
ni la requête ni le déroulement de la procédure ne permettent d’exiger du
défendeur, de l’existence de voies de recours « qui auraient été distinctes
de celles relatives à son expulsion » (ibid.) et, donc, estimant qu’il n’existe
pas de recours contre l’expulsion, elle en déduit qu’il n’en existe pas non
plus contre les éventuelles violations des droits d’associé. En tout cas, la
démonstration qui aboutit à cette assimilation entre expulsion, même
considérée comme source des violations alléguées des droits propres
d’associé, et ces dernières n’est pas convaincante. Mais la Cour a éludé la
difficulté devant laquelle elle se trouvait du fait qu’aucune conséquence
déterminante logique et raisonnable ne peut être tirée du silence des deux
Parties concluant à l’existence ou à l’inexistence de voies de recours pro-
pres aux droits d’associé ; elle le fait en décidant que,

      « [d]ans la mesure où il n’a pas été avancé qu’il existait des voies de
      recours internes que M. Diallo aurait dû épuiser en ce qui concerne
      ses droits propres en tant qu’associé, la question de l’efficacité de
      ces voies de recours, en tout état de cause, ne se pose pas »
      (ibid.).
   Cette assimilation rapide ne semble pas pouvoir aller de soi ; en effet,
les voies de recours contre l’expulsion, spécifiques du fait de la nature
même de l’expulsion en tant que relevant du contentieux administratif, ne

69

648            AHMADOU SADIO DIALLO (OP. IND. MAMPUYA)


sont pas les mêmes que celles destinées à protéger les droits propres de
l’associé, qui sont les voies de recours qu’organise le droit congolais
comme le montre le cas d’espèce avec les recours exercés par les deux
sociétés, démonstration tentée par le défendeur dans une argumentation
que l’arrêt présente à son paragraphe 69. La prise en compte d’une dif-
férence entre expulsion et droits propres d’associé ainsi que de la distinc-
tion des contentieux (administratif ou commercial) relatifs aux deux
matières aurait dû conduire la Cour à ainsi reconnaître l’existence de
voies de recours en droit congolais en matière commerciale qui se prê-
taient aux violations alléguées des droits propres d’associé et à en exami-
ner l’efficacité, quitte à conclure, à cet égard, qu’elles sont inefficaces.
   En tout état de cause, le principe de l’identité et de la continuité de
l’objet du litige que nous avons évoqué plus avant est ainsi au cœur de la
logique et du bien-fondé de la règle de l’épuisement préalable des voies de
recours internes. Dans la mesure où la réclamation internationale de
l’Etat de nationalité ne fait qu’endosser la réclamation déjà portée et trai-
tée devant le juge interne ou les autorités de l’Etat de résidence, un Etat
ne peut porter devant la juridiction internationale, au nom d’un particu-
lier, une cause toute nouvelle dont n’ont jamais été saisies les autorités
nationales de l’Etat de résidence, et qui ne leur a jamais été notifiée. De ce
point de vue, le litige sur les droits propres d’associé de M. Diallo est un
nouveau litige qui a fait brutalement irruption directement devant la
Cour ; il est clair, en ces circonstances, qu’il n’a pu avoir fait l’objet de
recours internes qui auraient dû au moins être tentés. Tout en sachant
qu’un recours, quel qu’il soit, n’est pas réputé efficace uniquement quand
l’intéressé obtient satisfaction et inefficace quand il est débouté, au moins
« une tentative aurait dû être faite pour épuiser ces recours, si éventuels et
théoriques qu’ils pussent être », pour citer le juge Lauterpacht (Certains
emprunts norvégiens, exceptions préliminaires, arrêt, C.I.J. Recueil 1957,
p. 39, opinion individuelle du juge Lauterpacht).
   Selon ce raisonnement, la Cour aurait pu retenir l’exception prélimi-
naire de non-épuisement préalable des voies de recours internes en ce
qu’elle a trait à la protection des droits propres dont M. Diallo est titu-
laire en tant qu’associé des sociétés Africom-Zaïre et Africontainers-
Zaïre.

                                            (Signé) Auguste MAMPUYA.




70

